DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, and 6-12, drawn to a prepreg, and the epoxy resin and/or the amine-based curing agent partially permeates into the polyamide particle.
Group II, claim(s) 2 and 16, drawn to a prepreg comprising an epoxy resin-soluble thermoplastic resin, and at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin partially permeates into the polyamide particle.
Group III, claim(s) 4-5, drawn to a prepreg, and the polyamide particle is a surface modified polyamide particle to which surface an epoxy group is introduced.
Group IV, claim(s) 13, drawn to a method for producing the prepreg, wherein the epoxy resin and the polyamide particle are kneaded at a temperature.
Group V, claim(s) 14, drawn to a method for producing the prepreg, wherein the surface modified polyamide particle and the epoxy resin are kneaded.
Group VI, claim(s) 15, drawn to a method for producing a fiber-reinforced composite material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a prepreg comprising a reinforcing fiber substrate composed of a reinforcing fiber, and an epoxy resin composition with which the reinforcing fiber substrate is partially or wholly impregnated, wherein the epoxy resin composition includes an epoxy resin, an amine-based curing agent, and a polyamide particle, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsuda et al. (WO 2017/061502 A1, cited in IDS, US 2018/0258240 A1 is English language equivalent, is used for citation, and cited in IDS). Matsuda teaches a pre-preg comprising a composition comprising a matrix resin [0099], a reinforcing fiber, and a resin particle, wherein the reinforcing fiber is impregnated with a mixture comprising the resin particle and the matrix resin [0098], wherein the resin particle comprises a semicrystalline thermoplastic resin [0017] that is a polyamide resin [0018], wherein the matrix resin comprises a thermosetting resin [0018, 0075] that is an epoxy resin [0077], wherein the matrix resin further comprises a curing agent [0083] that is an amine-based curing agent [0084, 0085, 0087], which reads on a prepreg comprising a reinforcing fiber substrate composed of a reinforcing fiber, and an epoxy resin composition with which the reinforcing fiber substrate is partially or wholly impregnated, wherein the epoxy resin composition includes an epoxy resin, an amine-based curing agent, and a polyamide particle.
During a telephone conversation with Bruce E. Kramer on 06/13/2022, a provisional election was made without traverse to prosecute the invention of Group II, claims 2 and 16. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1 and 3-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0210813 A1).
Regarding claim 2, Arai teaches a prepreg comprising sizing agent-coating carbon fibers coated with a sizing agent and a thermosetting resin composition impregnated into the sizing agent-coating carbon fibers, wherein the thermosetting resin composition comprises a thermosetting resin, a latent hardener, and an additive [0046], wherein the thermosetting resin composition is an epoxy resin composition comprising, as the thermosetting resin, an epoxy resin having two or more ring structures that are four- or more-membered rings and having one or two amine glycidyl groups or ether glycidyl groups that are directly bonded to at least one of the ring structures and an epoxy resin having three or more functional groups [0047], wherein the latent hardener is an aromatic amine hardener [0054, 0280], wherein the epoxy resin composition comprises, as the additive, a thermoplastic resin soluble in the epoxy resin [0074, 0291], wherein the epoxy resin composition optionally further comprises thermoplastic resin particles [0298], wherein the thermoplastic resin is polyamide [0299], where in the epoxy resin composition, a method of uniformly heating and kneading components or constituents such as the epoxy resin other than the latent hardener at about 150 to about 170°C, cooling the mixture to about 60°C, and adding the latent hardener and kneading the resulting mixture is preferable [0297], which suggests uniformly heating and kneading Arai’s thermoplastic resin particles that are polyamide, Arai’s epoxy resin, and Arai’s thermoplastic resin soluble in the epoxy resin at about 150 to about 170°C, cooling the mixture to about 60°C, adding Arai’s aromatic amine hardener, and kneading the resulting mixture. The specification of the instant application recites that in order for at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin to permeate into the polyamide particle, the polyamide particle is preferably kneaded with at least one of the epoxy resin, the amine-based curing agent, and the epoxy resin-soluble thermoplastic resin at a temperature from 70 to 150°C for 10 minutes or more [0054], that it is preferably that the epoxy resin and the polyamide particle are kneaded at a temperature from 70 to 150°C for 10 minutes or more [0110], and that kneading the epoxy resin and the polyamide particle under the heating condition for a prescribed time or more allows the epoxy resin to permeate into the polyamide particle [0110]. Therefore, Arai’s teachings read on a prepreg comprising a reinforcing fiber substrate composed of a reinforcing fiber, and an epoxy resin composition with which the reinforcing fiber substrate is partially or wholly impregnated, wherein the epoxy resin composition includes an epoxy resin, an amine-based curing agent, an epoxy resin-soluble thermoplastic resin, and optionally a polyamide particle, and the epoxy resin and/or the amine-based curing agent optionally partially permeates into the polyamide particle.
Arai does not teach a specific embodiment wherein the epoxy resin composition further includes a polyamide particle. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Arai’s thermoplastic resin particles that are polyamide to modify Arai’s epoxy resin composition, which would read on wherein the epoxy resin composition further includes a polyamide particle. One of ordinary skill in the art would have been motivated to do so because Arai teaches that the epoxy resin composition optionally further comprises thermoplastic resin particles [0298], that by addition of the thermoplastic resin particles, the toughness of the matrix resin improves, and impact resistance of the matrix resin improves when carbon fiber-reinforced composite material is formed [0298], and that polyamide is the most preferably thermoplastic resin [0299], which means that Arai’s thermoplastic resin particles that are polyamide would have been beneficial for improving the toughness and impact resistance of Arai’s epoxy resin composition and Arai’s prepreg.
Arai does not teach that the epoxy resin and/or the amine-based curing agent partially permeates into the polyamide particle. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a method of uniformly heating and kneading Arai’s thermoplastic resin particles that are polyamide, Arai’s epoxy resin, and Arai’s thermoplastic resin soluble in the epoxy resin at about 150 to about 170°C, cooling the mixture to about 60°C, adding Arai’s aromatic amine hardener, and kneading the resulting mixture to modify Arai’s epoxy resin composition, which would read on the epoxy resin and/or the amine-based curing agent partially permeates into the polyamide particle as claimed. One of ordinary skill in the art would have been motivated to do so because Arai teaches that in the epoxy resin composition, a method of uniformly heating and kneading components or constituents such as the epoxy resin other than the latent hardener at about 150 to about 170°C, cooling the mixture to about 60°C, and adding the latent hardener and kneading the resulting mixture is preferable [0297], which would have been beneficial for obtaining an epoxy resin composition that has properties that are uniform throughout the epoxy resin composition due to the uniform heating and kneading of the ingredients of Arai’s epoxy resin composition because Arai teaches that the thermosetting resin composition comprises a thermosetting resin, a latent hardener, and an additive [0046], that the thermosetting resin composition is an epoxy resin composition comprising, as the thermosetting resin, an epoxy resin having two or more ring structures that are four- or more-membered rings and having one or two amine glycidyl groups or ether glycidyl groups that are directly bonded to at least one of the ring structures and an epoxy resin having three or more functional groups [0047], that the latent hardener is an aromatic amine hardener [0054, 0280], that the epoxy resin composition comprises, as the additive, a thermoplastic resin soluble in the epoxy resin [0074, 0291], that the epoxy resin composition optionally further comprises thermoplastic resin particles [0298], and that the thermoplastic resin is polyamide [0299].
Regarding claim 16, Arai teaches that the epoxy resin composition optionally further comprises thermoplastic resin particles [0298], wherein the thermoplastic resin is nylon forming semi-interpenetrating polymer network structure by an epoxy compound, which impart excellent adhesion strength with the epoxy resin [0299], which optionally reads on wherein the polyamide particle is a surface modified polyamide particle to which surface an epoxy group is introduced as claimed.
Arai does not teach a specific embodiment wherein the polyamide particle is a surface modified polyamide particle to which surface an epoxy group is introduced. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Arai’s thermoplastic resin particles that are nylon forming semi-interpenetrating polymer network structure by an epoxy compound to modify Arai’s epoxy resin composition, which would read on wherein the polyamide particle is a surface modified polyamide particle to which surface an epoxy group is introduced as claimed. One of ordinary skill in the art would have been motivated to do so because Arai teaches that the epoxy resin composition optionally further comprises thermoplastic resin particles [0298], that by addition of the thermoplastic resin particles, the toughness of the matrix resin improves, and impact resistance of the matrix resin improves when carbon fiber-reinforced composite material is formed [0298], that polyamide is the most preferably thermoplastic resin [0299], and that among the polyamides, nylon forming semi-interpenetrating polymer network structure by an epoxy compound impart excellent adhesion strength with the epoxy resin [0299], which means that Arai’s thermoplastic resin particles that are nylon forming semi-interpenetrating polymer network structure by an epoxy compound would have been beneficial for improving the toughness and impact resistance of Arai’s epoxy resin composition and Arai’s prepreg and for imparting excellent adhesion strength with Arai’s epoxy resin.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767